Title: To Benjamin Franklin from Chalut and Arnoux, 14 November 1780
From: Chalut, abbé ——,Arnoux, abbé ——
To: Franklin, Benjamin


paris mardi 14 9bre 1780
Les abbés de chalut et arnoux se rejouissent du meilleur état de la santé de leur respectable ami, ils l’assurent de leur estime et de leur amitié.
Voici un projet de lettre pour M. et Mde poivre. Monsieur franklin y ajoutera ou y retranchera tout ce qu’il jugera à propos. Ce qu’il y a de vrai c’est qu’on ne sçauroit dire trop de bien de Monsieur et de Madame poivre.
Nos amitiés s’il vous plait à Monsieur votre petit fils.
L’adresse de la lettre doit étre à Monsieur et à Madame poivre à lyon.
 
Addressed: A Monsieur / Monsieur franklin / Ministre plenipotentiaire / des etats unis d’Amerique / à Passy.
